-5Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments, see arguments, filed 12/21/2020, with respect to the rejection of claims 1 and 3 have been fully considered and are persuasive.  The rejection of claims 1 and 3 has been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeff Lloyd on 02/23/2021.
The application has been amended as follows: 
          4. (Currently Amended) A method of producing a multi-layer ceramic electronic component according to claim 1, the method comprising: producing a multi-layer unit including a capacitance forming unit including ceramic layers that are laminated in a first direction, and internal electrodes disposed between the ceramic layers, a side surface that faces in a second direction orthogonal to the first direction, an end surface that faces in a third direction orthogonal to the first direction and the second direction, a drawn portion that extends from the capacitance forming unit in the third direction, the internal electrodes being drawn to the end surface, and a cover that covers the capacitance forming unit and the drawn portion in the first direction, the drawn portion including a first region that is disposed at a center portion in the first direction, and J:\MINi26I Amd-Resp\Response L.doc/kh/Ic f4Docket No. MIN.261 Serial No. 16/354,811 a second region that is disposed between the cover and the first region, an end portion of each of the internal electrodes in the second direction in the second region being positioned inward in the second direction relative to an end portion of each of the internal electrodes in the second direction in the first region; forming a side margin on the side surface and producing a ceramic body; and chamfering the ceramic body.
Election/Restrictions
Claim 1 is allowable. The restriction requirement of claims 4-5, as set forth in the Office action mailed on 08/31/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 4-5 is withdrawn.  Claims 4-5, directed to a method are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The following is an examiner’s statement of reasons for allowance: 
Allowable Subject Matter
Claims 1 and 3-5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to teach or suggest, alone or in combination:
A multi-layer ceramic electronic component, comprising: a ceramic body including a multi-layer unit including a capacitance forming unit including ceramic layers that are laminated in a first direction, and internal electrodes disposed between the ceramic layers, a side surface that faces in a second direction orthogonal to the first direction, an end surface that faces in a third direction orthogonal to the first direction and the second direction, a drawn portion that extends from the capacitance forming unit in the third direction, the internal electrodes being drawn to the end surface, and a cover that has a dimension less than 20 µm in the first direction and covers the capacitance forming unit and the drawn portion in the first direction; and a side margin that has a dimension less than 20 µm in the second direction and covers the side surface, having a density lower than that of the multi-layer unit, the drawn portion including a first region that is disposed at a center portion in the first direction, and a second region that is disposed between the cover and the first region, an end portion of each of the internal electrodes in the second direction in the second region being positioned inward in the second direction relative to an end portion of each of the internal electrodes in the second direction in the first region; wherein corner portions of the multi-layer ceramic electronic component are rounded, and wherein conditions are 5 µm < b < 2.5a and (a + b) > 15 µm are satisfied,J:\MIN\261\Amd-Resp\Responsel .doc/kh/lef3Docket No. MIN.261Serial No. 16/354,811 where "a" represents a dimension of the side margin in the second direction and "b" represents a distance in the second direction between the end portion of each of the internal electrodes in the second direction, which are disposed in the second region, and the end portion of each of the internal electrodes in the second direction, which are disposed in the first region.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “having a density lower than that of the multi-layer unit, the drawn portion including a first region that is disposed at a center portion in the first direction, and a second region that is disposed between the cover and the first region, an end portion of each of the internal electrodes in the second direction in the second region being positioned inward in the second direction relative to an end portion of each of the internal electrodes in the second direction in the first region; wherein corner portions of the multi-layer ceramic electronic component are rounded, and wherein conditions are 5 µm < b < 2.5a and (a + b) > 15 µm are satisfied,J:\MIN\261\Amd-Resp\Responsel .doc/kh/lef3Docket No. MIN.261Serial No. 16/354,811 where "a" represents a dimension of the side margin in the second direction and "b" represents a distance in the second direction between the end portion of each of the internal electrodes in the second direction, which are disposed in the second region, and the end portion of each of the internal electrodes in the second direction, which are disposed in the first region” in combination with the other claim limitations. 
Cited Prior Art

TANAKA et al (US 2017/0018363) teaches relevant art in [0044].
NISHIOKA et al (US 2012/0075766) teaches relevant art in Fig. 3.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649.  The examiner can normally be reached on M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jenny Wagner can be reached on (571) 272-5359.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848